The appeal is from a decree denying the husband's bill for divorce.
It will serve no good purpose to indulge in a discussion of the evidence. Code 1923, § 10336, Code of 1940, Tit. 13, § 66.
In Barley v. Wright et al., 233 Ala. 283, 171 So. 247, 248, it is declared: "The question for consideration is one of fact, and in such cases, since the passage of the Act of 1915, p. 594 (section 10336, Michie's Code [Code 1940, Tit. 13, § 66]), it has not been the policy of this court to enter into a detailed discussion of the evidence. Caples v. Young, 206 Ala. 282,89 So. 460. We rest content, therefore, with rather general statements and conclusions, after a most careful study of the proof." *Page 386 
This record has been examined and the court is of the opinion and hold that the decree of the circuit court is due to be affirmed. It is so ordered.
Affirmed.
GARDNER, C. J., and BROWN and FOSTER, JJ., concur.